Devens, J.
The license, which had been granted to the defendant, was subject to forfeiture in case of her conviction before a court of competent jurisdiction of having violated any of its provisions, or of the St. of 1875, c. 99, and it might also be determined by the mayor and aldermen by declaring it forfeited “ after notice to the licensee and a reasonable opportunity to be heard by them, or by a committee of their number,” upon proof satisfactory to them that she had violated or permitted to be violated any of the conditions thereof.” St. 1875, c. 99, §§ 6,12,13. It should have appeared by their record, in some form, that the mayor and aldermen had upon such proof determined her license forfeited by reason of her violation of the conditions upon which it was to be exercised. They were dealing with that which, *111under this statute, is deemed a valuable privilege, to obtain which the defendant had paid a considerable sum, and of which she was not liable to be deprived except by such a decision. St. 1875, c. 99, § 7. It was not in their power to revoke or recall her license, either arbitrarily, or because they considered it to have been injudiciously granted in the first instance, or for any similar reason. Their power was much more limited, and it cannot be inferred from a vote simply that the license be “ revoked,” that they have adjudged it forfeited upon proof satisfactory to them, that its conditions had been violated.
Nor is it necessary to determine, in the case before us, whether the deficiency in the recorded vote of the mayor and aldermen could have been supplied by extrinsic evidence that they acted upon proof satisfactory to them, and upon such proof, although using the term “ revoked,” had determined the license. If the extrinsic evidence admitted be examined, it entirely fails to show that either the committee on licenses (before whom there was a hearing) or the mayor and aldermen ever found the defendant guilty of any breach of its conditions.

Exceptions sustained.